DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/28/2020 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 13 recites “the central layer is a laminate of two nylon films”. As support for such amendment, applicants point to paragraph 0062. However, this portion of the specification does not provide support for the cited phrase given that paragraph 0062 discloses two nylon films with specific layers configuration and thickness while claim 13 requires any thickness for two nylon films and therefore paragraph 0062 does not provide support for “the central layer is a laminate of two nylon films”.
Newly added claim 14 recites “wherein the nylon film of the outer surface layer is a stretched nylon film”. As support for such amendment, applicants point to paragraph 0050. However, this portion of the specification does not provide support for the cited phrase given that paragraph 0050 discloses stretched nylon film for intermediate layer 4 and therefore paragraph 0050 does not provide support for “wherein the nylon film of the outer surface layer is a stretched nylon film”. Similar rejection applies to claim 15.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al (JP 2012-091348) in view of Matsubera et al. (JP 2008-080543).
Regarding claims 10 and 17, Miyake discloses a laminated resin film for aseptic pillow packaging bag formed of a resin laminated film (abstract, paragraph 0001) comprising a center layer that has a first surface provided with an inner surface layer and a second surface provided with an outer surface layer (paragraph 0006), wherein the inner surface layer is a first multilayer film made of LLDPE formed by laminating two or more films selected from (a) a film made of LLDPE having a density of less than 0.915 g/cc (paragraphs 0021, 0033), containing 1-hexene as a monomer component and obtained by polymerization in the presence of a metallocene catalyst and/or (b) a film made of LLDPE having a density of less than 0.915 g/cc (paragraphs 0021, 0033), containing 1-octene as a monomer component and obtained by polymerization in the presence of a metallocene catalyst (paragraph 0006), the center layer is one nylon based film (paragraph 0006), and the outer surface layer is a second multilayer film formed by laminating HDPE film on LLDPE film via nylon film interpose therebetween, the second multilayer film being arranged with a first side surface facing the center layer (paragraphs 0006-0007, figures).
Miyake fails to disclose first and second MDPEs as presently claimed.
Matsubara discloses packaging material formed from resin film comprising outer multilayer C1 and C2 comprising equivalence and interchangeability of using HDPE, LLDPE and MDPE films to obtain mechanical strength and excellent seal property (paragraphs 0026, 0028-0029). Matsubara discloses that MDPE has a density of 0.920 to 0.945 g/cc (paragraph 0026, 0029).
Given that Miyake discloses the equivalence and interchangeability of using MDPE films as presently claimed with using HDPE and LLDPE films by Matsubara, it would have been obvious to one of ordinary skill in the art to use MDPEs of Miyake instead of using HDPE and LLDPE films to obtain mechanical strength and excellent seal property. Alternatively, it would have been obvious to one of ordinary skill in the art to use MDPE films of Matsubara instead of HDPE and LLDPE films of Miyake to obtain mechanical strength and excellent seal property.
Regarding claim 11, Miyake in view of Matsubara discloses the resin film of claim 10, wherein Miyake discloses a thickness of the inner surface layer is from 20 to 160 microns (paragraph 0020), a thickness of the center layer is from 15 to 30 microns (paragraph 0022) and a thickness of the outer surface layer is from 30 to 80 microns (paragraph 0036).
Regarding claim 12, Miyake in view of Matsubara discloses the resin film of claim 10, wherein the central layer consists of a single layer nylon film (fig 1, paragraph 0023).
Regarding claim 13, Miyake in view of Matsubara discloses the resin film of claim 10, wherein the central layer is a laminate of a multilayer nylon films, i.e. two nylon films, (paragraph 0023).
Regarding claims 14-15, Miyake in view of Matsubara discloses the resin film of claim 10, but fails to disclose that the nylon film of the outer surface layer is a stretched nylon film with a thickness from 15 to 30 microns. However, Miyake discloses stretch nylon film with thickness of 15 to 30 microns improves the impact resistance (paragraphs 0018, 0038). Therefore, it would have been obvious to one of ordinary skill in the art to use any film as a stretch film including the outer surface nylon film to obtain impact resistance.
Regarding claim 16, Miyake in view of Matsubara discloses the resin film of claim 10, wherein a thickest film of the outer surface layer has a thickness twice or less times than a thinnest film of the outer surface layer (paragraph 0007).

Response to Arguments

Applicant's arguments filed 07/28/2020 have been fully considered but they are not persuasive.
Applicant argues that the specification as filed provides direct comparison of laminated resin film C, which corresponds to Miyake’s configuration, with laminated resin films A and B, each of which is within the scope of claim 10, which provides superior results. However, it is noted that claim 10 is not rejected over Miyake et al alone rather claim 10 is rejected over Miyake et al in view of Matsubara et al. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/           Primary Examiner, Art Unit 1787